Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr Tai Nahm on 10/19/2021.

The application has been amended as follows: 
In the claims
Claim 1,
A vertical trim piece extrusion for a wall panel trim reveal system for cladding a wall with non-overlapping wall panels utilizing one or more of the vertical trim piece extrusion[[s]] and a horizontal trim piece extrusion, comprising: 
at least one mounting wall adapted for mounting the vertical trim piece extrusion flush to a building wall;

a single bump protruding from the at least one mounting wall near an inside corner of the at least one slot and recessed from an opening of the at least one slot to receive the wall panel, the bump adapted to abut the wall panel received within the at least one slot to keep the wall panel off the building wall and to provide a stop to abut an edge of the horizontal trim piece extrusion received within the opening of the at least one slot and stop the horizontal trim piece extrusion from entering further into the at least one slot; whereby the bump forms a moisture drainage channel along each vertical trim piece extrusion to direct moisture away from the building wall.
Claim 4, 
The vertical trim piece extrusion of claim 1, wherein the vertical trim piece extrusion comprises a corner vertical trim piece extrusion, wherein the at least one mounting wall comprises two perpendicular mounting walls and the at least one integral tab comprises two tabs and the at least one slot comprises two slots for receiving the horizontal trim piece extrusion[[s]] therein, each of the two slots having [[a]] one of said bump forming a moisture drainage channel within each tab running along each slot.
Claim 6,
The vertical trim piece extrusion of claim 1, wherein the vertical trim piece extrusion comprises an outside corner vertical trim piece, wherein the at least one integral tab comprises two tabs formed from a double-sided rounded corner edge forming two of the at least one slot[[s]], such that the two tabs and the rounded corner edge form the appearance of a continuous rounded corner.
Claim 7,
The vertical trim piece of claim 1, wherein the at least one tab comprises at least one rotatable tab forming [[a]] the slot for receiving the horizontal trim piece[[s]] therein. 
Claim 8,
The vertical trim piece of claim 7, wherein the at least one rotatable tab is rotatably hinged to the at least one mounting wall[[s]] at a hinge socket, and further include locks for locking the at least one rotatable tab into position. 
Claim 9,
The vertical trim piece of claim 7, wherein the at least one rotatable tab is rotatably hinged to the at least one mounting wall[[s]] at hinge sockets by a non-circular hinge ball that, when rotated within the hinge socket progressively locks the tab into position by increasing mechanical friction, thereby preventing the at least one rotatable tab from sliding along its length within the hinge socket.
Claims 1-12 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the primary reason for the allowance of the claims is the inclusion of the combination of “a vertical trim piece extrusion including at least one mounting wall, at least one slot, at least one tab, a single bump having the structural limitations as recited in the claims and the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADRIANA FIGUEROA whose telephone number is (571)272-8281. The examiner can normally be reached 8:30AM-5PM MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN GLESSNER can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADRIANA FIGUEROA/
Primary Examiner
Art Unit 3633
10/20/2021